                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

MICHAEL ANELLO,
                                                    Case No.: 1:21-cv-00505-RA
                               Plaintiff,

                -against-

INTERPRIVATE ACQUISITION CORP.,
AHMED M. FATTOUH, BRANDON C.
BENTLEY, JEFFREY A. HARRIS, PIETRO
CINQUEGRANA, and MATTHEW
LUCKETT,

                               Defendants.


                            NOTICE OF VOLUNTARY DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses his claims in the above-captioned action against

Defendants without prejudice. This notice of dismissal is being filed with the Court before service

by Defendants of either an answer or a motion for summary judgment.


Dated: April 9, 2021                              MONTEVERDE & ASSOCIATES PC

                                                  /s/ Juan E. Monteverde
                                                  Juan E. Monteverde (JM-8169)
                                                  The Empire State Building
                                                  350 Fifth Avenue, Suite 4405
                                                  New York, NY 10118
                                                  Tel: (212) 971-1341
                                                  Fax: (212) 202-7880
                                                  Email: jmonteverde@monteverdelaw.com

                                                  Attorneys for Plaintiff
